DETAILED ACTION
The application of Johns for a “Systems and methods for resolving manifest file discontinuities” filed on June 23, 2020, which is a continuation of U.S. Application No. 15/896877, filed on February 14, 2018, now U.S. Patent No. 10701418 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on June 25, 2020 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-20 are allowed. 

Terminal Disclaimer
The terminal disclaimers filed on June 8, 2021 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are claiming the same invention as claims of instant application’s parent application No. 15/896877, now U.S. Patent No. 10701418, which were allowed in an office action mailed on May 20, 2020. 
Further, the limitations of respective independent claims 1, 13, and 20, when read as a whole make the claims allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113